DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-12, 14-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 8, and 14 and by no means to limit the scope of the claimed invention, the prior art of record fails to teach or suggest, among other things, monitoring network traffic that is associated with a multi-access edge computing (MEC) control plane and a MEC user plane to detect a denial of service attack or an attempt to remove enterprise data via one or more user equipment.  Further, the objection to claims 6, 7, 12, 13, 19, and 20 for minor informalities has been overcome.  Dependent claims 2-6, 9-12, 15-19, and 21-23 are allowed by virtue of their dependency on claims 1, 8, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2019/0199613 (Jambur Sathyanarayana et al.) – User plane data and the corresponding traffic profile of control plane data serve as heuristic data to determine expected traffic and then determine if spikes in an amount of observed traffic indicate possible failure of a VNF.  If a threshold of traffic is exceeded, mitigation actions may be taken. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452